Citation Nr: 0838313	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. G. Macko, Associate Counsel






INTRODUCTION

The veteran had active service from September 1972 to March 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2005 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas. 

The veteran requested a hearing before a member of the Board 
at the RO.  That hearing was scheduled for April 2008; 
however, the veteran failed to appear for the hearing.  The 
Board will proceed with review on the present record.  See 38 
C.F.R. § 20.702(e)(2008). 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
the veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence of 
his alleged in-service stressors.  

2.  The veteran does not currently have a diagnosis of PTSD.

3.  The competent medical evidence does not demonstrate that 
a current psychiatric disability, depression, is causally 
related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In general, to establish service connection for PTSD there 
must be: (1) medical evidence of a diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

When a claimed stressor is not combat related, its occurrence 
must be corroborated by credible supporting evidence.  See 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  When a claim 
for PTSD is based on a noncombat stressor, the noncombat 
veteran's testimony alone is insufficient proof of a 
stressor.  Moreau v. Brown, 10 Vet. App. 389, 396 (1996).  
Corroboration does not mean corroboration of every detail 
including the appellant's personal participation in the 
incident.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Specifically, for PTSD claims that are based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Discussion - PTSD

The veteran submitted his claim for service connection in 
February 2005.  He wrote PTSD and gave no additional facts 
regarding the claim.  

In this case, service treatment records contain no mention of 
mental health treatment.  There was no physical examination 
specifically labeled for separation purposes; however, a 
medical discharge board convened regarding the veteran and in 
December 1973 recommended his honorable separation due to a 
shoulder disability.  

The veteran did not seek any VA or private treatment prior to 
March 2004.  In March 2004 the veteran began receiving 
treatment at VA.  His initial screening contains the notation 
that he did not meet the DSM IV criteria for PTSD.  The 
veteran reported a lengthy post service history of drug use 
and that he had been incarcerated on three occasions, that 
last having been for 9 years.  In May 2005 he received an 
Axis I diagnosis of amphetamine dependence, sustained full 
remission, Mood disorder, not otherwise specified, and rule 
out post traumatic stress disorder.  During a mental health 
appointment in December 2004 the veteran first discussed an 
incident in which he stated he had been sexually assaulted by 
a group of men while in service one evening in an empty 
barracks on the base where he was then assigned.  He 
discussed the incident again in a February 2005 appointment 
with no additional details.

In March 2005 the RO mailed to the veteran a PTSD 
questionnaire.  It was never returned.  In July 2005 the RO 
mailed to the veteran a PTSD questionnaire that pertained 
specifically to personal assault.  That questionnaire was 
never returned.  In a personal statement on his September 
2005 substantive appeal, the veteran added that there were 
five assailants and that the assault was at the hospital on 
the base.  In June 2006 the RO mailed a third PTSD 
questionnaire that specifically pertained to personal trauma.  
This form was returned in June 2006.  

In this June 2006 account of the incident, the veteran stated 
he and another man were in a deserted barrack below the base 
hospital.  He could not remember the other man's name.  
Suddenly four or five unknown, unnamed men rushed in and 
assaulted them.  His friend ran away but the veteran fought 
back.  The veteran described being hit with canes and being 
kicked.  He was then sexually assaulted.  When he regained 
consciousness, he went to the emergency room for a dislocated 
shoulder.  The veteran stated he was not sure about any other 
details.  The veteran's August 1973 service treatment records 
indicate he sought treatment for a left shoulder dislocation 
because of "an altercation with a friend."  The treatment 
record does not mention any other injuries on the veteran.  
 
The veteran's current VA treatment records detail other care 
the veteran has received at the VA facility, but they do not 
contain any diagnosis of PTSD.  In July 2008, the veteran 
submitted for the Board's consideration a June 2008 statement 
from a VA psychiatrist.  The psychiatrist noted that the 
veteran has reported being sexually assaulted while in the 
military, that the issue of PTSD has been mentioned several 
times in his mental health record, and that the veteran has 
participated in group therapy for victims of military sexual 
trauma.  The Board notes the psychiatrist did not say that 
the veteran has a PTSD diagnosis.

Where the evidence fails to show a current diagnosis of PTSD, 
service connection for PTSD must be denied.  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306. 

The Board acknowledges the indications of record, noting that 
the veteran participates in PTSD counseling.  In this regard, 
the Board points out that even if, without conceding, the 
veteran has PTSD, the requirements for establishing service 
connection still are not met.

In this case, the veteran has not contended that his PTSD is 
combat-related, and the evidence does not indicate such.  His 
service treatment records and personnel records are negative 
for any combat experience.  As such, to establish entitlement 
to service connection, there must be independent evidence to 
corroborate the veteran's statements as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-
89 (1994).

Where a claimed stressor is unrelated to combat, the 
veteran's lay testimony, in and of itself, is not enough to 
establish the occurrence of the alleged stressor. See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborating evidence which supports and 
does not contradict the veteran's testimony.  See Doran at 
289.  Moreover, even a medical opinion diagnosing post-
traumatic stress disorder will not suffice to verify the 
occurrence of an alleged in-service stressor.  See Moreau at 
395-396; see also Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

To date, there exists no evidence of in-service behavioral 
changes, such as a request for transfer or episodes of 
depression and/or panic attacks which might be expected from 
a person who has undergone a personal assault.  Nor is there 
any evidence that, at any time during the veteran's period of 
active military service, he sought mental health counseling 
or the help of law enforcement authorities.  

The Board has also looked for any behavioral changes before, 
during, and subsequent to the veteran's service.  A review of 
the veteran's personnel records indicates that he had a 
lengthy criminal record, from 1961 to 1972, prior to entering 
the service.  Incidents ranged from burglary to vandalism to 
the possession of alcohol.  The service treatment records 
show that he was discharged from service based on physical 
disability.  The post service evidence of record shows that 
he has been incarcerated for substance abuse and other 
related convictions.  There is no competent and credible 
evidence of record suggesting that the veteran was "ganged 
raped" while in service.     

Because the veteran did not serve in combat and the claimed 
stressor is not combat related, such a stressor must be 
independently verified in order to consider whether it would 
medically support a PTSD diagnosis in accordance with DSM-IV.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304; Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In this case, the veteran's alleged in-
service stressor has not been verified, and the veteran's 
written submissions are insufficient to establish its 
occurrence.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In 
essence, the veteran's lack of detail about the alleged 
incident makes it impossible for it to be verified.  See 38 
C.F.R. § 3.159(c)(2)(i) (2008).  Therefore, the evidence of 
record is sufficient to make a decision in this case.

Under the circumstances presented in the case, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and 
therefore the claim for service connection for PTSD must be 
denied.  The benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




Discussion - Depression

The veteran also seeks service connection for depression.  In 
his February 2005 claim, the veteran listed first depression 
as his disability.  

As discussed above, his service treatment records do not 
mention any mental health treatment or complaints.  The first 
documented treatment for depression began with the veteran's 
VA treatment in March 2004. 

In March 2004 the veteran did receive an Axis I diagnosis of 
depression, not otherwise specified, and he was prescribed an 
anti-depressant.  His VA treatment records are replete with 
references to his extensive drug history, recent time in 
prison, parole requirements, attempts at rehabilitation, 
difficulty in keeping employment, the remembered personal 
assault, and unstable living arrangements.  In February 2005, 
the mental health outpatient note included the statement that 
one physician considered the veteran's symptoms to be more 
consistent with his diagnosed personality disorder and "dry-
drunk syndrome" than with a primary thought/mood disorder.
   
After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
depression.   

Again, there are no post-service psychiatric complaints or 
treatment until 2004, over 30 years following separation from 
active service.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current moods and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   
However, while the veteran has contended periodically to 
having continuous psychiatric symptomatology ("depressed 
whole life," March 2004), these statements have been couched 
repeatedly in a list of symptoms also extending his adult 
life, specifically, his extensive drug use, his prison 
sentences, his attempts at rehabilitation, his one brief 
marriage, his inability to keep a job, his unstable living 
arrangements, his moods and his fears.  The Board cannot 
conclude that his described symptoms of depression are 
credible evidence of the continuity of symptoms needed to 
ultimately prove his claim for service connection for 
depression.   

The veteran himself may believe that he has depression 
related to his service.  However, such assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters, and where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the veteran has medical 
expertise.  

For the reasons stated above, the preponderance of the 
evidence is against the claim for service connection for 
depression and the claim is denied.  Gilbert, 1 Vet. App. at 
54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2005, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the July 2006 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  In any event, because service 
connection for PTSD and depression are denied, any questions 
regarding a disability rating and effective date are now 
moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A (d), to provide an appellant 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms");  Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran 
with a medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some casual 
connection between his disability and his military service").  
There is no reasonable possibility that a medical opinion 
would aid in substantiating the veteran's claim since it 
could not provide evidence of a past event.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 





ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


